DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 26 Feb 2021 has been entered. Claims 1, 4-6 and 8-20 remain pending in the application. 
Claim Objections
Claims 11 and 17 objected to because of the following informalities: 
Claims 11 and 17 recite the limitation “the door having a first surface, facing the gas flow passageway when the door is in the first position, and a second surface, opposite the first surface” in both lines 7 and 17.  These limitations do not appear to need to be repeated.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 12 recites the limitation “a trigger mechanism” in line 1. It is unclear if this is the same as “a trigger mechanism” from Claim 11, line 10 or a different trigger mechanism.  For purposes of examination, they will be interpreted as being the same.
	Claims not specifically referenced are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-9, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkovic (US 5,449,015) in view of Young (US 5,113,901).
Regarding Claim 1, Petkovic discloses a seismically activated gas shut-off valve assembly (Figures 102; Col 1, lines 11-15). The assembly comprising: 
a gas flow passageway defined by a conduit wall (from 22 to 20); 
a port in the gas flow passageway (through 26); 
a platform (32) positioned above the gas flow passageway (Figure 1); 
a door (18) positioned below the platform (Figure 1);
a retention mechanism (generally at 50) retaining the door in a first position (the open position as seen in Figure 1), and the door is normally open and outside the gas flow passageway permitting gas to flow through the passageway (Figure 1), the door having a first surface, facing the gas flow 
a trigger mechanism (45 and 42) positioned below the front edge of the platform and above the door (Figure 1); 
a catch surface on the trigger mechanism (the interior of cup 45), wherein the catch surface comprises a curved top surface on the trigger mechanism (Figure 1);
a weight (38) positioned in equilibrium on the platform, wherein, in response to a seismic vibration above a threshold level, the weight is displaced from equilibrium falling off the platform and onto the catch surface of the trigger mechanism (Figure 2), wherein the trigger mechanism is disposed to dislodge the door positioned below the platform from the normally open first position in response to an impact from the weight falling on the trigger mechanism and the trigger mechanism providing a force on the second surface of the door (via 17 by 44; Figure 1 and Col 4, line 53), the force dislodging the retention mechanism from the door (by 50), releasing the door to move about a horizontal axis and into a second position parallel to the port (Figure 2) and sealing the port putting the valve assembly into a closed state (Figure 2), preventing gas flowing through the passageway, wherein the curved top surface is configured to retain the ball on impact and prevent the ball from falling into the gas flow passageway (Figure 2),
but fails to expressly disclose where the retention mechanism is positioned above the door, outside of the gas flow passageway and where a front face of the door, while the door is in the first position, is perpendicular to the port in the gas flow passageway.
Young teaches a valve assembly (Figure 2) comprising a door (128) where the retention mechanism (the interaction between magnets 126 and 127) is positioned above the door, outside of the gas flow passageway (Figure 2) and wherein a front face of the door, while the door is in the first position (Figure 2), is perpendicular to the port in the flow passageway (perpendicular to 130) and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petkovic to incorporate the teachings of Young to provide for where the retention mechanism is positioned above the door, outside of the gas flow passageway and where a front face of the door, while the door is in the first position, is perpendicular to the port in the gas flow passageway.  Doing so would be combining prior art elements the relationship of between the door and the port of Young with the door and port of Petkovic according to known methods to yield predictable results (to provide a stop of flow through the passageway when the door falls into the closed position while protecting the retention mechanism from the flow of fluid).
Regarding Claim 4, Young teaches where the retention mechanism is a magnet (127).  
Regarding Claim 6, Petkovic discloses where the weight is a metal ball (38 in Figure 1; Col 4, lines 33-36).  
Regarding Claim 8, Young teaches a lip on an inner diameter of the gas flow passageway (130 on Figure 2), wherein the door first position is perpendicular to a plane of the lip and the door second position is parallel to the plane of the lip (Figure 2).  
Regarding Claim 9, Young teaches an O-ring on the door (129), wherein the O-ring is configured to seal the port in the door second position (Col 2, line 66 – Col 3, line 1).  
Regarding Claim 11, Petkovic discloses a seismically activated gas shut-off valve assembly (Figures 102; Col 1, lines 11-15). The assembly comprising: 
a gas flow passageway defined by a conduit wall (from 22 to 20); 
a port in the gas flow passageway (through 26); 
a platform (32) positioned above the gas flow passageway (Figure 1); 

a trigger mechanism (45 and 42) pivotable about an axis (46), the trigger mechanism positioned below the platform (32) and above the door (18; Figure 1);
a retention mechanism (generally at 50) retaining the door in a first position (the open position as seen in Figure 1), and the door is normally open and outside the gas flow passageway permitting gas to flow through the passageway (Figure 1), the door having a first surface, facing the gas flow passageway when the door is in the first position (seen facing downward in Figure 1) and a second surface opposite the first surface (on the top as seen in the orientation of Figure 1), the door having a first surface, facing the gas flow passageway when the door is in the first position (seen facing downward in Figure 1) and a second surface opposite the first surface (on the top as seen in the orientation of Figure 1);
a weight (38) positioned on the platform, wherein, in response to a seismic vibration above a threshold level, the weight is displaced off the front edge of the platform and onto the trigger mechanism (Figure 2), to pivot the trigger mechanism to provide a force on the second surface of the door positioned below the platform (via 17 by 44; Figure 1 and Col 4, line 53), the force dislodging the retention mechanism from the door (by 50), wherein an impact from the weight on the trigger mechanism disengages the door from the retention mechanism (via 50), releasing the door to move about a horizontal axis and into a second position parallel to the port (Figure 2) and sealing the port putting the valve assembly into a closed state (Figure 2), preventing gas flowing through the passageway (Figure 2),

Young teaches a valve assembly (Figure 2) comprising a door (128) where the retention mechanism (the interaction between magnets 126 and 127) is positioned above the door, outside of the gas flow passageway (Figure 2) and wherein a front face of the door, while the door is in the first position (Figure 2), is perpendicular to the port in the flow passageway (perpendicular to 130) and the door is normally open and outside the gas flow passage way permitting gas to flow through the passageway (Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petkovic to incorporate the teachings of Young to provide for where the retention mechanism is positioned above the door, outside of the gas flow passageway and where a front face of the door, while the door is in the first position, is perpendicular to the port in the gas flow passageway.  Doing so would be combining prior art elements the relationship of between the door and the port of Young with the door and port of Petkovic) according to known methods to yield predictable results (to provide a stop of flow through the passageway when the door falls into the closed position while protecting the retention mechanism from the flow of fluid).
Regarding Claim 12, Petkovic discloses a trigger mechanism (45 and 42) positioned below the platform and above the door (Figure 1), wherein the weight falls onto the trigger mechanism when displaced from the platform and the trigger mechanism releases the door from the retention mechanism (Figure 1).  
Regarding Claim 13, Petkovic discloses a catch surface on the trigger mechanism (the interior of cup 45), wherein the catch surface is configured to retain the weight on impact and prevent the weight from falling into the gas flow passageway (Figure 1).  
Regarding Claim 14, Petkovic discloses where the weight (38) is a metal ball (Col 4, lines 33-36) and the catch surface (the interior of cup 45) is a curved top surface on the trigger mechanism (Figure 1, wherein the curved top surface is configured to retain the ball on impact and prevent the ball from falling into the gas flow passageway (Figure 2).  
Regarding Claim 15, Young teaches a lip on an inner diameter of the gas flow passageway (130 on Figure 2), wherein the door first position is perpendicular to a plane of the lip and the door second position is parallel to the plane of the lip (Figure 2).  
Regarding Claim 16, Young teaches an O-ring on the door (129), wherein the O-ring is configured to seal the port in the door second position (Col 2, line 66 – Col 3, line 1).  
Regarding Claim 17, Petkovic discloses a seismically activated gas shut-off valve assembly (Figures 102; Col 1, lines 11-15). The assembly comprising: 
a gas flow passageway defined by a conduit wall (from 22 to 20); 
a platform (32) positioned above the gas flow passageway (Figure 1); 
a well in the top surface of the platform (within 36);
a door (18) positioned below the platform (Figure 1); the door having a first surface, facing the gas flow passageway when the door is in the first position (seen facing downward in Figure 1) and a second surface opposite the first surface (on the top as seen in the orientation of Figure 1);
a port in the gas flow passageway (through 26); 
a trigger mechanism (45 and 42) pivotable about an axis (46), the trigger mechanism positioned below the platform (32) and above the door (18; Figure 1);
a retention mechanism (generally at 50) retaining the door in a first position (the open position as seen in Figure 1), and the door is normally open and outside the gas flow passageway permitting gas to flow through the passageway (Figure 1), the door having a first surface, facing the gas flow passageway when the door is in the first position (seen facing downward in Figure 1) and a second 
a weight (38) positioned on the platform, wherein, in response to a seismic vibration above a threshold level, the weight is displaced off the front edge of the platform and onto the trigger mechanism (Figure 2), to pivot the trigger mechanism to provide a force on the second surface of the door positioned below the platform (via 17 by 44; Figure 1 and Col 4, line 53), the force dislodging the retention mechanism from the door (by 50), wherein an impact from the weight on the trigger mechanism disengages the door from the retention mechanism (via 50), releasing the door to move about a horizontal axis and into a second position parallel to the port (Figure 2) and sealing the port putting the valve assembly into a closed state (Figure 2), preventing gas flowing through the passageway (Figure 2),
but fails to expressly disclose where the retention mechanism is positioned above the door, outside of the gas flow passageway and where a front face of the door, while the door is in the first position, is perpendicular to the port in the gas flow passageway.
Young teaches a valve assembly (Figure 2) comprising a door (128) where the retention mechanism (the interaction between magnets 126 and 127) is positioned above the door, outside of the gas flow passageway (Figure 2) and wherein a front face of the door, while the door is in the first position (Figure 2), is perpendicular to the port in the flow passageway (perpendicular to 130) and the door is normally open and outside the gas flow passage way permitting gas to flow through the passageway (Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petkovic to incorporate the teachings of Young to provide for 
Regarding Claim 18, Young teaches where the door is substantially outside of the gas flow passageway in the first position (Figure 2).  
Regarding Claim 20, Young teaches a lip on an inner diameter of the gas flow passageway (130 on Figure 2), wherein the door first position is perpendicular to a plane of the lip and the door second position is parallel to the plane of the lip (Figure 2).  
Claims 5, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkovic (US 5,449,015) in view of Young (US 5,113,901) in further view of Minato et al (US 9,080,680).
Regarding Claim 5, Young teaches wherein the magnet attracts the door into the first position (Figure 2), but fails to expressly disclose where a flapper is coupled to the door.
Minato et al teach a flapper (54) coupled to the door (64) of a valve system (Figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Petkovic, as modified by Young, to incorporate a flapper coupled to a door of a valve as taught by Minato et al., doing so would be combining prior art elements according to known methods (the flapper and door of Minato et al with the door of Petkovic) to yield predictable results (to provide for a secure closure of the valve on the seat).
Regarding Claims 10 and 19, Petkovic, as modified by Young, teach all essential elements of the current invention above except a spring arm positioned behind the weight while the weight is in equilibrium on the platform.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Petkovic, with a spring arm positioned behind the weight while the weight is in equilibrium on the platform as taught by Minato et al., doing so would allow manual actuation of the system (Col 5, lines 54-59).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753